Appeal dismissed, without costs, on the ground that the decree appealed from directs no action on the part of the executor and does not control her action. It is a simple pronouncement of legal determination not provided for in the Surrogate’s Court Act and does not affect any substantial right. The appellant is not aggrieved thereby. The legal questions which have been argued in presenting this appeal may properly come before the court on an appeal from the decree settling the account. AE concur. (The decree adjudged a power of sale in a wiU to be vafid and that the executor has the right to *670sell same to pay debts.) Present — Sears, P. J., Bdgeomb, Thompson, Crosby and Lewis, JJ.